DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on July 23, 2021 has been fully considered. The amendment to instant claims 10, 15, 16 is acknowledged. Specifically, claim 10 has been amended to include the limitation of “wherein the superabsorbent polymer hydrogel xerogel sponge is prepared by a method comprising: mixing chitosan, superabsorbent polymer monomer, cross-linking agent, ammonium persulfate and pore-forming agent, and then obtaining porous sponge through free radical polymerization reaction”. This limitation was not previously presented and was taken from instant specification (p. 4, line 30 - p. 5, line 2 of instant specification). In light of the amendment filed by Applicant, the previous rejections not cited below are withdrawn. The previous rejections cited below are maintained but suitably framed to better address the current amendment. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

3.  Claims 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mahdavinia et al, European polymer Journal, 40, 2004, 1399-1407, in view of Glasser et al (US 5,874,551), Zhong et al, Acta Biomaterialia, 6, 2010, 3908-3918 only or alternatively, in further view of Chenault et al (US 2008/0004421).

4. The rejection is adequately set forth on pages 4-12 of an Office action mailed on April 23, 2021 and is incorporated here by reference.

5. As to amended claim 10, though Mahdavinia et al in view of Glasser et al, Zhong et al only or alternatively, in further view of Chenault et al do not explicitly recite the superabsorbent polymer hydrogel xerogel sponge is prepared by a method comprising: mixing chitosan, superabsorbent polymer monomer, cross-linking agent, ammonium persulfate and pore-forming agent, and then obtaining porous sponge through free radical polymerization reaction, said limitation is a process by product limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

Mahdavinia et al in view of Glasser et al, Zhong et al only or alternatively, in further view of Chenault et al
is produced by reacting porous chitosan modified with maleic anhydride or itaconic anhydride, PEG-DA, i.e. bifunctional PEG-based cross-linking agent having double bonds available for cross-linking, such as maleic anhydride-terminated PEG, and acrylic acid further neutralized by NaOH, wherein the terminal double bonds on both chitosan modified with maleic anhydride and maleic anhydride-terminated PEG are available for forming branching and cross-linking, therefore, the hydrogel of Mahdavinia et al in view of Glasser et al, Zhong et al only or alternatively, in further view of Chenault et al
will intrinsically and necessarily have, at least partially, or would be reasonably expected to have, at least partially, the structure as claimed in instant invention, i.e. having chitosan modified with maleic anhydride as the backbone, sodium polyacrylates, at least partially, as branching/grafting chains (since having only one terminal double bond) and maleic anhydride-terminated PEG, at least partially, as the cross-linking or “bridging” chains (since having two terminal double bonds) as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Mahdavinia et al in view of Glasser et al, Zhong et al only or alternatively, in further view of Chenault et al is produced by a multi-step process, wherein the chitosan modified with maleic anhydride and maleic anhydride-terminated PEG are produced first, followed by their copolymerization, wherein the hydrogel of instant claim 10 is produced by direct mixing of chitosan, superabsorbent polymer monomer, cross-linking agent, ammonium persulfate and pore-forming agent, followed by free radical polymerization reaction, selection of any order of performing process steps and selection of any order of mixing ingredients are prima facie obvious.
Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Further, as presented in a reaction Scheme on page 9 of instant specification, in the process for forming the sponge of instant invention: i)  MAAPEG is produced first, followed by ii) reacting chitosan with methacrylic anhydride and further iii) forming a cross-linked three-dimensional structure (Scheme on page 9 of instant specification), i.e. appears to be a multistage process as well.

8. Claims 10, 12, 14-16, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mahdavinia et al, European polymer Journal, 40, 2004, 1399-1407, in view of Glasser et al (US 5,874,551), Zhong et al, Acta Biomaterialia, 6, 2010, 3908-3918 only or alternatively, in view of Chenault et al (US 2008/0004421), in further view of Andersson (US 2013/0184356).

9. The rejection adequately set forth on pages 12-13 of an Office action mailed on April 23, 2021 and the discussion in paragraphs 5-7 above are incorporated here by reference.

10. Claims 10, 12, 13, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mahdavinia et al, European polymer Journal, 40, 2004, 1399-1407, in view of Glasser et al (US 5,874,551), Zhong et al, Acta Biomaterialia, 6, 2010, 3908-3918 only or alternatively, in view of Chenault et al (US 2008/0004421), in further view of Yin et al, Biomaterials, 28, 2007, 1258-1266.

11. The rejection adequately set forth on pages 14-17 of an Office action mailed on April 23, 2021 and the discussion in paragraphs 5-7 above are incorporated here by reference.

Response to Arguments
12.  Applicant's arguments filed on July 23, 2021 have been fully considered.

Mahdavinia et al, European polymer Journal, 40, 2004, 1399-1407, in view of Glasser et al (US 5,874,551), Zhong et al, Acta Biomaterialia, 6, 2010, 3908-3918 only or alternatively, in further view of Chenault et al (US 2008/0004421), it is noted that:1) The above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2)  Though Mahdavinia et al in view of Glasser et al, Zhong et al only or alternatively, in further view of Chenault et al do not explicitly recite the superabsorbent polymer hydrogel xerogel sponge is prepared by a method comprising: mixing chitosan, superabsorbent polymer monomer, cross-linking agent, ammonium persulfate and pore-forming agent, and then obtaining porous sponge through free radical polymerization reaction, said limitation is a process by product limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

Mahdavinia et al in view of Glasser et al, Zhong et al only or alternatively, in further view of Chenault et al
is produced by reacting porous chitosan modified with maleic anhydride or itaconic anhydride, PEG-DA, i.e. bifunctional PEG-based cross-linking agent having double bonds available for cross-linking, such as maleic anhydride-terminated PEG, and acrylic acid further neutralized by NaOH, wherein the terminal double bonds on both chitosan modified with maleic anhydride and maleic anhydride-terminated PEG are available for forming branching and cross-linking, therefore, the hydrogel of Mahdavinia et al in view of Glasser et al, Zhong et al only or alternatively, in further view of Chenault et al
will intrinsically and necessarily have, at least partially, or would be reasonably expected to have, at least partially, the structure as claimed in instant invention, i.e. having chitosan modified with maleic anhydride as the backbone, sodium polyacrylates, at least partially, as branching/grafting chains (since having only one terminal double bond) and maleic anhydride-terminated PEG, at least partially, as the cross-linking or “bridging” chains (since having two terminal double bonds) as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Mahdavinia et al in view of Glasser et al, Zhong et al only or alternatively, in further view of Chenault et al is produced by a multi-step process, wherein the chitosan modified with maleic anhydride and maleic anhydride-terminated PEG are produced first, followed by their copolymerization, wherein the hydrogel of instant claim 10 is produced by direct mixing of chitosan, superabsorbent polymer monomer, cross-linking agent, ammonium persulfate and pore-forming agent, followed by free radical polymerization reaction, selection of any order of performing process steps and selection of any order of mixing ingredients are prima facie obvious.
Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Further, as presented in a reaction Scheme on page 9 of instant specification, in the process for forming the sponge of instant invention: i)  MAAPEG is produced first, followed by ii) reacting chitosan with methacrylic anhydride and further iii) forming a cross-linked three-dimensional structure (Scheme on page 9 of instant specification), i.e. appears to be a multistage process as well.

porous solid formed from a gel by drying, ii) “gel” is defined as a cross-linked system and iii) the hydrogel of Mahdavinia et al in view of Glasser et al and Zhong et al, alternatively in further view of Chenault et al, is substantially the same as that claimed in instant invention, and is specified as being porous and cross-linked, therefore, the hydrogel of Mahdavinia et al in view of Glasser et al and Zhong et al, alternatively in further view of Chenault et al will intrinsically and necessarily be, at least partially, or would be reasonably expected to be, at least partially, a hydrogel xerogel sponge as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

6)  It is further noted that instant claims are silent with respect to the specific structure of the hydrogel and the specific ways of bonding of the backbone/skeleton with the branches comprising PEG-anhydride links, cross-linking agent links and superabsorbent polymer links. Instant claim 10 generally recites the presence of said units. Further, the Scheme of page 9 is based on the specific hydrogel produced by polymerization of very specific reactants, wherein the scope of claim 10 is significantly broader.
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764